DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

For the purpose of examination, USPGPub. version (Pub No. U.S. 20210113157 A1) of the instant specification has been cited for any references to the specification.

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements (IDS) filed on October 16, 2020, May 2, 2021, and January 13, 2022 are being considered by the examiner.

Specification Objections
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-2, 4-7, 9, 12, 14-16, and 19 are objected to because of the following informalities:  
In line 6 of claim 2 and line 5 of claim 12, the limitation of “the user state” may not be limited to being singular since the time during which each of the first physiological data and the second physiological data is measured can correspond to different times. The examiner suggests the applicant to change the last line of claim 2 and 12 to below: “determine the validity based on the user state” to --determine the validity for each of the first and second physiological data based on each of the user states for the first and second physiological data, respectively--.
In line 16 of claim 1, the limitation of generating “integrated data” should be changed as follows for more concise and clear language: --generate integrated data based on each of the validities with for first and second physiological data and based on at least comparing the first physiological data with the second physiological data and the measurement environment data--.
In line 5 of claim 4, line 6 of claim 5, line 6 of claim 6, line 4 of claim 7, line 4 of claim 9, line 4 of claim 14, line 6 of claim 15, and line 6 of claim 16, the limitation of “the priority” is not limited to being singular since there are two priorities, one for first physiological data and another for second physiological data.  The examiner recommends the applicant to amend the limitation to --the priorities--.
In lines 2 and 6 of claim 9 and lines 2 and 6 of claim 19, the limitation of “range value” is not limited to being singular in light of the specification, where range value is calculated based on differences between a reference value and measurement value of each first and second physiological data. The examiner recommends the applicant to amend the limitation to --range values--.
In line 6 of claim 9 and line 6 of claim 19, the limitation of “a difference” is not limited to being singular since the calculation is between a reference value and measurement value of each first and second physiological data. The examiner recommends the applicant to amend the limitation to --differences--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claims 1-20 are rejected under 35 U.S.C. first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In line 15 of claim 1, lines 4-5 of claim 2, lines 7-8 of claim 11, and lines 3-4 of claim 12, the phrase “based on at least a portion of the measurement environment data” does not have adequate support from the written description. The instant specification does not disclose any description of using portions of environment data. 
In lines 2-3 of claim 5 and  line 2 of claim 15, the phrase “measurement technique” does not have adequate support from the written description. The instant specification does not provide examples of what measurement techniques can be applied. 
See the following section of MPEP 2161.01(I): 
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)

Above claims are computer-implemented functional claims and the specification lacks any explanation of how the claimed functions set forth above are achieved and therefore the specification fails to provide sufficient written description requirement for the claimed invention.
Dependent claims are rejected based on the same deficiency identified above for independent claims 1 and 11.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-3, 5, 6-13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 10 of claim 1 and line 2 of claim 11, the limitation “first physiological data and/or second physiological data” seems indefinite since subsequent steps of obtaining measurement environment data, determining validity and generating integrated data requires both first and second physiological data. As such, “and/or” would encompass claim scope of receiving only one of first and second physiological data, which would be inconsistent with the rest of the steps in claims 1 and 11. Applicant is suggested to change “and/or” to --and-- in order to overcome this rejection. Dependent claims 2-10 and 12-20 are rejected based on the same deficiency identified above.
In lines 3-4 of claim 2 and lines 2-3 of claim 12, the limitation of “a time that each …. is measured” limits the data being measured to time, which in light of the specification does not make sense since the first and second physiological data may include blood pressure data. The examiner recommends to amend the limitation to --a time during which --.
In line 6 of claim 2 and line 5 of claim 12, the step of determining “validity based on the user state” seems indefinite. The validity determination step in claim 1 requires validity determination based on at least a portion of the measurement environment data and the validity determination step of claim 2 only requires validity determination based on the user state, not the measurement environment data. Additionally, the validity determination step in claim 11 requires validity determination based on whether at least a portion of the measurement environmental data meets a validity condition and the validity determination step of claim 12 only requires validity determination based on the user state.
In line 2 of claim 3, line 4 of claim 7, line 2 of claim 13, and line 3 of claim 17, the antecedent basis for “a user” (line 2 of claim 3 and line 4 of claim 7) in line seems indefinite since it is unclear if “a user” in claims 3 and 13 is the same as “a user’s body” in claim 1 and 11. Applicant is suggested to change “a user” in claim 3 to --the user-- in order to overcome this rejection. Dependent claims 8 and 18 are rejected based on the same deficiency identified above.
In line 6 of claims 5 and 15, which depend on claims 4 and 14, respectively, the step of determining “priority” seems indefinite. The priority determination step in claims 4 and 14 requires priority determination based on first and second physiological data and the priority determination step of claims 5 and 15 only requires priority determination based on the measurement technology identifier. 
In line 6 of claim 6, which depends on claims 4 and 5, and line 6 of claim 16, which depends on claims 14 and 15, the step of determining “priority” seems indefinite. The priority determination steps in claims 4 and 14 requires priority determination based on first and second physiological data, whereas priority determination steps in claim 5 and 15 requires priority determination based on measurement technology identifier. However, the priority determination step of claims 6 and 16 only requires priority determination based on the measurement device identifier. 
In line 4 of claim 7, which depends on claim 4, and line 3 of claim 17, which depends on claim 14, the step of determining “priority” seems indefinite. The priority determination step in claims 4 and 14 requires priority determination based on first and second physiological data, whereas the determination step of claim 7 and 17 only requires priority determination based on the order information of a user. Dependent claims 8 and 18 are rejected based on the same deficiency identified above.
In claims 9 and 19, the following issues should also be addressed:
The term “of which is relatively high” in lines 4-5 of claims 9 and 19 is a relative term which renders claims 9 and 19 indefinite. The term “of which is relatively high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The antecedent basis for “data” in line 4 of claims 9 and 19 is indefinite since there are different types of data recited in claim 1 and 10 e.g. first and second physiological data, measurement environment data, integrated). For the purpose of examination, “data” in claims 9 and 19 is being interpreted as “the first physiological data and the second physiological data” (paragraph [0105]) in light of the instant specification.
The antecedent basis for “priority” in line 4 of claims 9 and 19 is indefinite since it is unclear if the “priority” of claims 9 and 19 is the same as “priority” in claims 4 and 14. 
The phrase “priority of which” in line 4 of claims 9 and 19 is indefinite since it is unclear if the “priority of which” is referring to the priority of reference value or of data.
The phrase “determine the reference value based on data, the priority of which is relatively high, between the first physiological data and the second physiological data” in lines 4-5 of claims 9 and 19 seems unclear due to incorrect grammar.
In lines 4-5 of claim 10 and lines 3-4 of claim 20, the limitation of “at least one of the first physiological data and the second physiological data not being included in the integrated data” does not make sense as there is a possibility that both first and second physiological data could not be included in the integrated data. The examiner recommends to amend the limitation to –-the first physiological data, second physiological data, or both not being included in the integrated data--.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10 and 20 should be rejected under 35 U.S.C. 112(d)  or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 10 and 20 fail to include all the limitations of claims 1 and 11, respectively. Both claims 1 and 11 requires determination of integrated data based on both first physiological data and the second physiological data. However, the limitation of “at least one of the first physiological data and the second physiological data not being included in the integrated data” in lines 4-5 of claim 10 and lines 3-4 of claim 20 requires at least one of first and the second physiological data not being included in the integrated data.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception, specifically abstract idea (mental processes for receiving, integrating, and presenting physiological data), without significantly more.
Step 1
The claimed invention in claims 1-20 are directed to statutory subject matter as the claims recite an electronic device and method for receiving, integrating, and presenting physiological data.
Step 2A, Prong 1
Regarding claims 1 and 11, the recited steps are directed to mental processes of performing concepts in a human mind or by a human using a pen and paper (see MPEP 2106.04(a)(2), subsection III).
Regarding claims 1 and 11, the limitations of “receive first physiological data and/or second physiological data obtained by measuring a physiological state of a user's body, via the communication circuitry,” “obtain measurement environment data for an environment where each of the first physiological data and the second physiological data is measured,” “determine validity of each of the first physiological data and the second physiological data based on at least a portion of the measurement environment data,” and “generate integrated data of the first physiological data and the second physiological data based on at least one of comparing the first physiological data with the second physiological data and the measurement environment data, based on the first physiological data and the second physiological data being valid” are processes, as drafted, covers performance of the limitations that can be performed by a human mind (including an observation, evaluation, judgment, opinion) under the broadest reasonable standard. For example, these limitations are nothing more than a medical professional observing blood pressure data, evaluating the validity of the blood pressure data by determining if the patient is moving or stressed, and generating valid blood pressure data that is based on discarding the invalidated blood pressure data.
Step 2A, Prong 2
For claims 1 and 11, this judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional elements of “display”, “processor” and “memory”, which are recited at a high-level of generality and amounts to nothing more than parts of a generic computer. Merely including instructions to implement an abstract idea on a computer does not integrate a judicial exception into practical application. Further the additional element of “communication circuitry” is nothing more than mere pre-solution activity or data gathering, which does not amount to an inventive concept. Regarding the additional element of “display” in claims 1 and 11 nothing more than mere post-solution activity of providing results of performing abstract idea steps, which does not amount to an inventive concept.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, “communication circuitry”, “display”, “processor” and “memory”, do not amount to contributing to an inventive concept. Further, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). In this case, elements of general computer are being used to implement abstract idea of providing integrated data and the specification provides support that any well-known computing platform (e.g., smartphones) in [00154] can be suitable for implementing the claimed invention. Therefore, the claim does not appear to be patent eligible.
Regarding dependent claims 2-10 and 12-20, the limitations of dependent claims further define the mental processes of receiving, integrating, and presenting physiological data limitations already indicated as being directed to the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10-11, and 20 are rejected under 35 U.S.C. as being anticipated by Silver et al. (Publication No. U.S. 20150134297 A1 published 5/14/2015, filed 11/11/2014, and cited in IDS 5/3/2021) (hereinafter “Silver”).
Regarding claims 1 and 11, Silver teaches an electronic device (In Fig. 1, system 1. In Fig. 2, computer system 200) and method (Fig. 5), comprising:
communication circuitry (In Fig. 2, communication port 203) configured to receive data (“a patient sensor configured to acquire patient data from a patient”; paragraph [0004]) from at least one external device  and/or transmit data  to the at least one external device (In Fig. 1, “control/monitoring system 2, which may receive data from the patient sensor 4 and/or store and/or display such data”; paragraph [0015]);
a display (In Fig. 2, “data values generated by patient sensor 4 are received, stored, displayed, and/or otherwise employed by the control/monitoring system 2”; paragraph [0021].);
a processor (In Fig. 2, processor 202) operatively connected with the communication circuitry and the display; and
a memory (In Fig. 2, main memory 208, read only memory 206, mass storage device 207, removable storage media 205) operatively connected with the processor,
wherein the memory stores instructions (In Fig. 1, “some embodiments of the present invention include various steps, some which … may be embodied in machine-executable instructions”; paragraph [0017].) which, when executed, cause the processor to:
receive first physiological data (In Fig. 6, DTS, “measure skin temperature at the distal end of the SmO2 sensor, away from the light source and potential for localized heating of the skin”; paragraph [0027]) and/or second physiological data (In Fig. 6, LSTS, “measures surface skin temperature directly beneath the light source”; paragraph [0027]) obtained by measuring a physiological state of a user’s body (“the patient sensor 4 may obtain data regarding a physiological condition of a patient”; paragraph [0016]), via the communication circuitry;
obtain measurement environment data for an environment (In Fig. 6, ATS, “measure ambient temperature ("Ambient Temperature Sensor", ATS)”; paragraph [0027]) where each of the first physiological data and the second physiological data is measured;
determine validity ( “to determine whether the environmental data satisfies one or more conditions indicative of the validity”; paragraph [0004]) of each of the first physiological data and the second physiological data  based on at least a portion of the measurement environment data;
generate integrated data (In Fig. 2, “the patient sensor 4 data values associated with such environmental sensor 6 data readings”; paragraph [0021]) of the first physiological data and the second physiological data based on the at least one of comparing the first physiological data with the second physiological data and the measurement environment data (“Such patient sensor 4 data may be flagged, for example flagged as it is recorded or stored, and/or such patient sensor 4 data may be ignored or dropped if system 2 determines that the data was acquired under environmental conditions falling outside of validity ranges”; paragraph [0021]), based on the first physiological and the second physiological data being valid (“During environmental conditions which fall within a condition range or ranges which are known to affect the sensor 4 or the validity or accuracy of sensor 4, the control/monitoring system 2 is configured to identify the patient sensor 4 data values associated with such environmental sensor 6 data readings”; paragraph [0021] ); and 
control the display to display the integrated data (In Fig. 2, the “control/monitoring system 2 displays the patient sensor 4 data or a summary or derivation thereof”; paragraph [0021].) on the display.
Regarding claims 10 and 20, Silver teaches the electronic device and method of claims 1 and 11, as set forth above. Silver further teaches the instructions, when executed, cause the processor to:
further control the display to display an indicator indicating data not displayed on the integrated data on the display, based on at least one of the first physiological data and the second physiological data not being included in the integrated data (In Fig. 4, “a further visual indicator may be displayed with or next to the patient sensor 4 data to indicate that the environmental sensor 6 data is outside of the validity range (block 45)”; paragraph [0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-9 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Silver in view of Molettiere et al. (Patent No. 9,148,483 B1 issued 9/29/2015, filed 9/4/2014, and cited in IDS 10/16/2020) (hereinafter “Molettiere”). 
	Regarding claims 2 and 12, Silver teaches the electronic device and method of claims 1 and 11, as set forth above. Silver further teaches the instructions, when executed, cause the processor to:
determine a user state (In Fig. 1, “a physiological condition of a patient”; paragraph [0016]) …; and
determine the validity based on the user state (In Fig. 1, “determining whether patient data acquired by the patient sensor 4 is valid and/or accurate in the presence of the one or more environmental conditions”; paragraph [0016].).
	However, Silver does not disclose the user state is associated with a time that each of the first physiological data and the second physiological data is measured....
	Molettiere teaches methods, devices, systems, and computer programs for consolidating overlapping data provided by multiple sources (column 2, lines 41-47). The present embodiments consolidate multiple data streams into a unified data stream while maintaining accuracy and integrity of the data (column 2, lines 48-51). In an embodiment, the data includes environmental and biometric data, and in another, multiple data streams originate from, or are collected by, multiple devices that monitor the same or similar physical phenomena (column 2, lines 51-55). Molettiere further teaches a time (In the embodiment associated with Fig. 5, “continuous data may be acquired continuously (24/7), or for shorter periods of time”; Molettiere, column 8, lines 17-19) that each of the first physiological data and the second physiological data is measured, based on at least a portion of the measurement environment data. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to use the time that each of the first physiological data and the second physiological data is measured, based on at least a portion of the measurement environment data as taught by Molettiere in the electronic device of Silver in order to specify the frequency of data measurements for some standard data formats and indicate how short or long period of time each data point corresponds with (lines 65-67 of column 7 and line 1 of column 8). 
	Regarding claims 3 and 13, Silver teaches the electronic device and method of claims 1 and 11, as set forth above.
	However, Silver does not explicitly teach motion data obtained by measuring motion of a user.
	Molettiere teaches methods, devices, systems, and computer programs for consolidating overlapping data provided by multiple sources (column 2, lines 41-47). The present embodiments consolidate multiple data streams into a unified data stream while maintaining accuracy and integrity of the data (column 2, lines 48-51). In an embodiment, the data includes environmental and biometric data, and in another, multiple data streams originate from, or are collected by, multiple devices that monitor the same or similar physical phenomena (column 2, lines 51-55). Molettiere further teaches motion data (In an embodiment associated with Fig. 22, it describes “inertial sensors, which capture some movement data, in response to the device 100 being moved”; Molettiere, column 30, lines 2-4. Here, the motion data is the movement data.) obtained by measuring motion (In an embodiment associated with Fig. 22, it describes “the amount of movement (e.g. motion sensed) may occur when the user is performing an activity”; Molettiere, column 30, lines 4-5. Here, the motion is the movement associated with the user performing an activity.) of a user. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to use the motion data obtained by measuring motion of a user as taught by Molettiere in the electronic device and method of Silver in order to infer phenomena that the devices cannot directly measure by using a correlational model (column 18, lines 35-41).
Regarding claims 4 and 14, Silver teaches the electronic device and method of claims 1 and 11, as set forth above. 
	However, Silver does not teach to determine a priority for each of the first physiological data and the second physiological data based on the measurement environment data; and generate integrated data based on priority.
	Molettiere teaches methods, devices, systems, and computer programs for consolidating overlapping data provided by multiple sources (column 2, lines 41-47). The present embodiments consolidate multiple data streams into a unified data stream while maintaining accuracy and integrity of the data (column 2, lines 48-51). In an embodiment, the data includes environmental and biometric data, and in another, multiple data streams originate from, or are collected by, multiple devices that monitor the same or similar physical phenomena (column 2, lines 51-55). Molettiere further teaches to determine a priority for each of the first physiological data and the second physiological data based on the measurement environment data; and generate integrated data based on priority (In the embodiment associated with Fig. 6, it is described that “each data class collected by each device may be given priority, either above or below any other device’s corresponding data class”; Molettiere, column 10, lines 21-23.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use priority as taught by Molettiere in the electronic device of Silver in order to give priority, or more weighting, to data associated with higher accuracy (column 11, lines 39-40). 
Regarding claims 5 and 15, Silver teaches the electronic device and method of claims 4 and 14, as set forth above. Silver further teaches the measurement environment data includes … identifying each measurement technique (In Fig. 6, the measurement technique can correspond to measuring skin temperature using DTS and LSTS.) applied to measure each of the first physiological data and the second physiological data.
However, Silver does not teach a measurement technology identifier and the determining of priority based on the measurement technology identifier. 
Molettiere does teach methods, devices, systems, and computer programs for consolidating overlapping data provided by multiple sources (column 2, lines 41-47). The present embodiments consolidate multiple data streams into a unified data stream while maintaining accuracy and integrity of the data (column 2, lines 48-51). In an embodiment, the data includes environmental and biometric data, and in another, multiple data streams originate from, or are collected by, multiple devices that monitor the same or similar physical phenomena (column 2, lines 51-55). Molettiere further teaches a measurement technology identifier (In Fig. 12, “The data synthesizer may automatically rank the accuracy of connected sensors (e.g., a particular model of pedometer) based on the information from the data synthesis system”; Molettiere, column 19, lines 41-43.) and determining of priority based on the measurement technology identifier (In Fig. 12, “In another embodiment, the accuracy or trustworthiness of individual sensors (or sensor models or types) is calculated by one or more of a user rating and prioritization settings in the system”; column 19, lines 37-40.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the measurement technology identifier as taught by Molettiere in the electronic device of Silver in order to identify the best source of information from multiple devices so as to provide the best possible data to the user (column 2, lines 33-36). 
	Regarding claims 6 and 16, Silver, as modified by Molettiere, teaches the electronic device and method of claims 4 and 14, as set forth above. Silver further teaches the measurement environment data includes … identifying each measurement device (In Fig. 6, the multiple temperature sensors can be the measurement devices.) to measure each of the first physiological data and the second physiological data.
However, Silver does not teach a measurement device identifier and the determining of priority based on the measurement device identifier. 
Molettiere does teach methods, devices, systems, and computer programs for consolidating overlapping data provided by multiple sources (column 2, lines 41-47). The present embodiments consolidate multiple data streams into a unified data stream while maintaining accuracy and integrity of the data (column 2, lines 48-51). In an embodiment, the data includes environmental and biometric data, and in another, multiple data streams originate from, or are collected by, multiple devices that monitor the same or similar physical phenomena (column 2, lines 51-55). Molettiere further teaches a measurement device identifier (In an embodiment associated with Fig. 21, it describes “identify which of the plurality of devices produced by the physical activity data of the user for the selected data segment”; Molettiere, column 28, lines 3-5.) and determining of priority based on the measurement device identifier (In Fig. 11B, “In one embodiment, the user is able to create rules for prioritizing data, such as identifying the user's favorite (i.e., highest priority) device”; column 14, lines 41-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to use the measurement device identifier as taught by Molettiere in the electronic device of Silver in order to identify the best source of information from multiple devices so as to provide the best possible data to the user (column 2, lines 33-36).
Regarding claims 7 and 17, Silver, as modified by Molettiere, teaches the electronic device and method of claims 4 and 15, as set forth above. 
However, Silver does not teach to identify a user account and determine the priority based on order information of a user, the order information being stored in the user account. 
Molettiere does teach methods, devices, systems, and computer programs for consolidating overlapping data provided by multiple sources (column 2, lines 41-47). The present embodiments consolidate multiple data streams into a unified data stream while maintaining accuracy and integrity of the data (column 2, lines 48-51). In an embodiment, the data includes environmental and biometric data, and in another, multiple data streams originate from, or are collected by, multiple devices that monitor the same or similar physical phenomena (column 2, lines 51-55). Molettiere further teaches to identify a user account and determine the priority based on order information of a user, the order information being stored in the user account (In the embodiment associated with Figs. 6-8, it describes “a user’s account may be loaded with the hierarchical prioritization structure by default. In this context, a user account refers to an online account which provides a repository for user’s data”; Molettiere, column 10, lines 13-17.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to use the user account and order information as taught by Molettiere in the electronic device of Silver in order to allow the user to access the data associated with the user account using any device having access to the Internet and further provide data analysis to provide recommendations for additional activity, and or improvement in physical health (column 29, lines 50-55). Additionally, in order to give order information, or more weighting, to data associated with higher accuracy (column 11, lines 39-40). 
Regarding claims 8 and 18, Silver, as modified by Molettiere, teaches the electronic device and method of claims 7 and 17, as set forth above. Silver further teaches the instructions which, when executed, cause the processor to:
store the generated integrated data (In Fig. 2, the “control/monitoring system 2 displays the patient sensor 4 data or a summary or derivation thereof”; paragraph [0021].) in the user account and adjust the order information of the user based on the stored integrated data (In Fig. 2, the “control/monitoring system 2 displays the patient sensor 4 data or a summary or derivation thereof”; paragraph [0021].).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Silver in view of Molettiere, as applied to claims 4 and 14, and further in view of Nogueira et al. (Publication No. U.S. 2019/0076070 A1 published 3/14/2019, filed 8/30/2018, and cited in IDS 5/3/2021) (hereinafter “Nogueira”).
Regarding claims 9 and 19, Silver, as modified by Molettiere, teaches the electronic device and method of claims 4 and 14, as set forth above. 
However, Silver does not teach a reference value, the priority of the reference value, range value for the reference value, or measurement values.
Nogueira teaches sensor technology, including sensors used for sensing a variety of physiological parameters (paragraph [0002]). Figs. 123 and 124 show how to generate each of the physiological calibration factor (PCF) and environmental calibration factor (ECF), respectively by receiving inputs such as blood pressure status information and body temperature status information, separately evaluate validity for each, etc. (paragraph [0844]). Nogueira further teaches the integrated data includes a reference value (In Fig. 123A and 124A, “In other embodiments, … selecting the mean or maximum of the values of all the valid physiological factors”; Nogueira, paragraphs [0844], [0846]) and a range value (In Fig. 123A and 124A, “More specifically, the value of each obtained (raw) physiological measurement is first compared to a normal range or, alternatively, to a threshold value”; Nogueira, paragraph [0845], [0847]) for the reference value, and 
wherein the instructions, when executed, cause the processor to:
determine the reference value based on data between the first physiological data and the second physiological data and determine the range based on a difference between measurement values (In Fig. 123A and 124A, “the value of each obtained (raw) physiological measurement”; Nogueira, paragraph [0845], [0847]) included in the first physiological data and the second physiological data. 
Based on the teaching of Nogueira, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use: 
the mean or maximum of the values of all the valid physiological factors 
comparison to a normal range or, alternatively, to a threshold value
the value of each … physiological measurement
as taught by Nogueira in the electronic device of Silver, as modified by Molettiere, in order to:
experimentally determine the normal range for measured physiological data and see if the obtained data is found to be valid based on this comparison (paragraph [0847]). 
Molettiere teaches methods, devices, systems, and computer programs for consolidating overlapping data provided by multiple sources (column 2, lines 41-47). The present embodiments consolidate multiple data streams into a unified data stream while maintaining accuracy and integrity of the data (column 2, lines 48-51). In an embodiment, the data includes environmental and biometric data, and in another, multiple data streams originate from, or are collected by, multiple devices that monitor the same or similar physical phenomena (column 2, lines 51-55). Molettiere further teaches the priority of the reference value is relatively high (In Fig. 7, “In another embodiment, data stream prioritization is provided automatically through heuristic rules, also referred to herein simply as "rules." For instance, the maximum, minimum, or mean of two conflicting pieces of data are taken as an estimate”; Molettiere, column 11, lines 19-23). 
Based on the teaching of Molettiere, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rules as taught by Molettiere in the electronic device of Silver, as modified by Molettiere and Nogueira, in order to automate data stream prioritization (column 11, lines 19-23).

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LaBoeuf et al. (Publication No. U.S. 2010/0217099 A1 published 8/26/2010 and filed 2/22/2010) teaches health monitoring methods and apparatus that assesses a physiological condition of a subject including at least two types of physiological information via a portable monitoring device. (paragraphs [0002] and [0005]).
LaBoeuf et al. (Publication No. U.S. 2014/0243617 A1 published 8/28/2014 and filed 5/6/2014) teaches an apparatus and method for monitoring various physiological and environmental factors, which are collected and wirelessly transmitted into wireless networks, where data is stored and processed (paragraph [0005]). 
Farringdon et al. (Publication No. U.S. 2005/0113703 A1 published 5/26/2005 and filed 9/13/2014) teaches a method and apparatus for measuring heart-related parameters (paragraph [0002]) via multiple sensors and displaying the processed data.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAROMA MUKHOPADHYAY whose telephone number is (571)272-0970. The examiner can normally be reached M-F: 7:30am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.M./Examiner, Art Unit 3792       

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792